         Case 3:19-cv-00693-HTW-LRA Document 22 Filed 07/17/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 CHAKAKHAN R. DAVIS                                                                    PLAINTIFF

 vs.                                            CIVIL ACTION No.: 3:19-CV-693-HTW-LRA

 HINDS COMMUNITY COLLEGE et al                                                     DEFENDANTS

                                              ORDER

         BEFORE THIS COURT is the pro se plaintiff, Chakakhan R. Davis’s (hereinafter referred

to as “Davis”) Motion for Reconsideration. [Docket no. 20]. By her motion, Davis asks this court

to set aside its July 7, 2020 order denying her motion to recuse. [Docket no. 15]. Davis has not

served any defendants yet, so, this court may address the motion without waiting for replies or

rebuttals.

         Generally, “motions to reconsider are analyzed under Rule 59(e) of the Federal Rules of

Civil Procedure.” McDonald v. Entergy Operations, Inc., No. 5:03cv241, 2005 WL 1528611, at

*1 (S.D. Miss May 31, 2005). This court has “considerable discretion” in deciding whether to grant

a motion for reconsideration. See Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir.

1993).

         There are only three grounds for which this court may grant a motion for reconsideration:

“(a) an intervening change in controlling law, (2) the availability of new evidence not previously

available, and (3) the need to correct a clear error of law or prevent manifest injustice.” W.C. Bulley

v. Fidelity Financial Servs. Of Miss., Inc., No. 3:00cv522, 2000 WL 1349184, at *2 (S.D. Miss.

Sept. 8, 2000). If none of these three grounds is present, this court must deny the motion. Id. at *3.

         This court has reviewed the submissions of the plaintiff and the relevant jurisprudence,

once more, and is persuaded, as several times before, that the Motion for Reconsideration filed by



                                                  1
      Case 3:19-cv-00693-HTW-LRA Document 22 Filed 07/17/20 Page 2 of 2




Davis [Docket no. 20] should be DENIED. Davis’ Motion for the undersigned to recuse and her

Motion for Reconsideration are devoid of any factual or legal basis. Repeatedly raising the same

family of related, but toothless grounds, Davis, in her infatuation with the topic of recusal and

failure to appreciate her misguided understanding on the requisites for such, over the years, has

constantly cranked out such motions, only be rebuffed each time. Her litigation time and efforts

would be better served were she to concentrate more on any substantive disputes she might have.

       IT IS, THEREFORE, ORDERED that Davis’ Motion for Reconsideration [Docket

no. 20] is hereby DENIED.

       SO ORDERED this the 17th day of July, 2020.

                                     s/ HENRY T. WINGATE
                                     UNITED STATES DISTRICT COURT JUDGE




                                               2
